Citation Nr: 0923511	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-20 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2009 the Veteran failed to report for a scheduled 
hearing before the Board at the Philadelphia RO.  The same 
day as his hearing was scheduled, the Veteran contacted the 
RO and notified them that he had gone to the wrong location 
and was therefore unable to attend his hearing.  He requested 
that he be rescheduled for another hearing before the Board.  

In June 2009, the Veteran's motion to reschedule his hearing 
was granted as he had demonstrated good cause in accordance 
with the provisions of 38 C.F.R. § 20.704(d).  This case is 
therefore remanded to allow for the scheduling of a Travel 
Board or Videoconference hearing.  The Board notes that this 
is the third time the Veteran's hearing has been rescheduled, 
and he should make every effort to attend his hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Board hearing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



